Citation Nr: 1033795	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision, in which the RO 
denied the Veteran's claims.  The Veteran perfected an appeal to 
the denial of his claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the record reveals that further VA action 
on the claims on appeal is warranted.

The Veteran contends that his current hearing loss and tinnitus 
are due to in-service noise exposure due to his duties as an air 
defense artillery (ADA) crewman during the Vietnam War.  Even 
though he checked "No" with regard to hearing loss and ear 
problems on the medical history portion of his March 1971 
separation examination report, the Veteran stated, on his VA Form 
9, that the hearing loss and ringing in his ears was certainly 
not as evidence then as it became later. 

In a statement accompanying his notice of disagreement (NOD), the 
Veteran indicated that his separation examination showed slight 
hearing loss from when he entered the military.  However, the 
service treatment records do not contain a copy of the Veteran's 
actual separation examination report showing clinical findings 
for the ears, to include audiogram results, they only include the 
report of medical history portion of the March 1971 separation 
examination report.  On remand, VA should make another attempt to 
obtain a copy of the complete March 1971 examination report and 
the results of any audiogram performed after September 1967.  In 
addition, the Veteran should be asked to provide a copy of his 
separation examination report, if he still has it in his 
possession.

Even if copies of the clinical findings portion of the Veteran's 
separation examination report or of additional in-service 
audiograms are unavailable, the Board notes that the absence of 
service treatment records showing in-service evidence of hearing 
loss is not fatal to the claim for service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above), and a 
medically sound basis for attributing such disability to service, 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

His service personnel records reflect that he served in the 
Republic of Vietnam from January 1969 to January 1970 as a light 
ADA crewman.  During, a January 2008 VA audiological examination, 
the Veteran denied pre- and post-service occupational and 
recreational noise exposure.  In Charles v. Principi, 16 Vet. 
App. 370 (2002), the U. S. Court of Appeals for Veterans Claims 
(Court) determined that tinnitus is the type of disorder 
associated with symptoms capable of lay observation.  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, a lay 
person is generally capable of reporting that he or she is unable 
to hear.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  But the January 2008 VA audiologist 
indicated that an opinion regarding service connection for 
Veteran's hearing loss as a result of noise exposure during 
service would be mere speculation and opined that his tinnitus 
was not due to service because the Veteran reported an onset of 
intermittent tinnitus in the late 1970's.  However, it appears 
that the audiologist may have misunderstood the Veteran's history 
regarding when the ringing in his ears started.

Because the Veteran was a light ADA crewman during the Vietnam 
War and, as such, he routinely was exposed to hazardous noise, 
including artillery fire, 40-mm and 175-mm guns, track vehicle 
noise and weapons, mortars and small arms fire without hearing 
protection, the RO conceded exposure to acoustic trauma.  In 
regard to audiological examinations and opinions, the Board notes 
that Training Letter No. 10-02 (March 18, 2010), pertaining to 
adjudicating claims for hearing loss, tinnitus, or both, and 
certain aspects of audiology examinations was issued in March 
2010.  Whether additional records are found, on remand, the Board 
finds that the Veteran should be reexamined and his claims file 
should be reviewed by an ENT physician to render an etiological 
opinion explicitly addressing the medical relationship, if any, 
between the claimed disabilities and noise exposure during 
service that is supported by a fully-stated rationale, would be 
helpful in resolving the claims for service connection.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain copies 
of the Veteran's complete March 1971 
separation examination report and the 
results of any in-service audiograms 
performed after September 1967, from the 
National Personnel Records Center (NPRC).  
If efforts to obtain the Veteran's service 
treatment records are unsuccessful through 
the NPRC, request such records from the 
Department of the Army and/or other 
appropriate depository.  In so doing, 
provide the NPRC, service department, or 
other depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment for 
the Veteran.  Associate all documents 
obtained with the claims file.  All efforts 
to obtain these records, and the responses 
received, must be documented in the claims 
file, and VA must continue such efforts 
until it is reasonably certain that the 
records do not exist or that further 
efforts to obtain the records would be 
futile.

2.  Send to the Veteran and his 
representative a letter requesting that he 
provide any copy of the March 1971 
separation examination report in his 
possession and to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the claims 
on appeal that is not currently of record.  
Specifically request that the Veteran 
identify healthcare providers who have 
treated him for hearing loss and tinnitus 
and ask him to provide authorization to 
enable VA to obtain all pertinent records.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
examination in accord with Training Letter 
No. 10-02, by an ENT physician.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

In accord with Training Letter No. 10-02, 
the examiner should specifically indicate, 
with respect to each ear, whether the 
Veteran currently has tinnitus and hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 percent).  

If any hearing loss disability and/or 
tinnitus is diagnosed, also with respect to 
each ear, the physician should offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is the 
result of injury or disease (to 
particularly include alleged in-service 
noise exposure) incurred or aggravated by 
disease or injury during any period of 
active duty.  If tinnitus is associated 
with conditions other than hearing loss, 
the examiner must indicate that the 
complaint of tinnitus requires referral to 
another provider (appropriate provider to 
be determined by the VA Medical Center 
(VAMC), Compensation & Pension (C&P) 
Director or other responsible person as 
with contractors) for determination of 
etiology.

The examiner should set forth all 
examination findings meeting the provisions 
of Training Letter No. 10-02, along with a 
complete rationale for the conclusions 
reached, in a printed report.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service-connection claims on appeal, in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


